                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00268-BR


UNITED STATES OF AMERICA                :
                                        :
             v.                         :
                                        :
BAKARI MAURICE TEACHEY                  :


                          FINAL ORDER OF FORFEITURE

      WHEREAS, on June 25, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to 18 U.S.C. § 924(d)(1), made applicable to this proceeding by

virtue of 28 U.S.C. § 2461(c), based upon the guilty Verdict as to violations of 18

U.S.C. §§ 922(g)(1) and 924, and all evidence of record;

      AND WHEREAS, the Preliminary Order of Forfeiture preliminarily forfeited

the defendant’s interest in five firearms and 111 rounds of ammunition, including 19

rounds of spent 9mm ammunition;

      AND WHEREAS, the government has advised the Court that it will not seek

final forfeiture as to the 19 rounds of spent ammunition that are no longer in

government custody, and as to one of the firearms listed in the Preliminary Order of

Forfeiture which the government has determined to have been stolen at the time it

was seized from the defendant;

      AND WHEREAS, the government identified certain typographical errors in

the serial numbers of two firearms as listed in the Preliminary Order of Forfeiture,




                                            1

        Case 5:17-cr-00268-BR Document 165 Filed 03/11/21 Page 1 of 3
which the government corrected in the notice of forfeiture it published to the public

regarding the property sought to be forfeited;

      AND WHEREAS, the United States published notice of this forfeiture with the

correct serial numbers of the firearms sought to be forfeited and the correct number

of ammunition rounds to be forfeited at the www.forfeiture.gov website for at least

30 consecutive days, between June 7, 2019 and July 6, 2019, as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty of Maritime Claims and Asset

Forfeiture Actions. Said published notice advised all third parties of their right to the

petition the court within sixty (60) days from the first day of publication date for a

hearing to adjudicate the validity of their alleged legal interest in the forfeited

property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

June 25, 2019 Preliminary Order of Forfeiture and/or described in the notice of

forfeiture published by the government.

      It is HEREBY ORDERED, ADJUDGED, and DECREED:

      1.       That the following property is hereby forfeited to the United States, and

the Department of Justice, including the Bureau of Alcohol, Tobacco, Firearms and

Explosives, is directed to dispose of the Subject Property according to law, including

destruction:

      a.       Make: Glock / Model: 19 Gen4 / Caliber: 9mm / Type: Semi-automatic

               handgun / Serial number: VKY272;



                                            2

           Case 5:17-cr-00268-BR Document 165 Filed 03/11/21 Page 2 of 3
   b.      Make: Taurus / Model: 605 / Caliber: 357 / Type: Revolver handgun /

           Serial number: IU57122;

   c.      Make: Century Arms / Model:RAS47 / Caliber: 7.62X39 / Type: Semi-

           automatic rifle / Serial number: RAS47053656;

   d.      Make: Smith & Wesson / Model: M&P15 / Caliber: .223 / Type: Semi-

           automatic rifle / Serial number: SV84478;

   e.      (5) Rounds Blazer 9mm;

   f.      (2) Rounds WIN 9mm ammo;

   g.      (5) Rounds Tul ammo 9mm ammo;

   h.      (10) Rounds FC 9mm ammo;

   i.      (2) Rounds Hornady 9mm ammo;

   j.      (3) Rounds Remington Peters .357 magnum ammo

   k.      (1) Round GFL .357 ammo

   l.      (1) Round Midway .357 ammo

   m.      (20) Rounds Tul Ammo .223 caliber

   n.      (19) Rounds WMA .223 ammo

   o.      (23) Rounds of PMC .45 auto ammo

   p.      (1) Round of Federal .45 auto ammo.

This 11 March 2021.




                              __________________________________
                                    W. Earl Britt
                                    Senior U.S. District Judge
                                       3

        Case 5:17-cr-00268-BR Document 165 Filed 03/11/21 Page 3 of 3
